 DOFFLEMYER BROS.205sale and retail truck drivers, all employees in the engineeringdepartment, guards, and supervisors as defined in the Act.2.All employees in the engineering department, including theworking foreman,- but excluding the chief engineer,12 guards, andsupervisors as defined in the Act.If a majority of the employees in each of the voting groups 1 and 2select the Packinghouse Workers, they will be taken to have indicatedtheir desire to constitute a single unit. If a majority of the employeesin voting group 2 select a labor organization which is not selected bythe employees in voting group 1, the employees in voting group 2 willbe taken to have indicated their desire to constitute a separate unit.If a majority of the employees in voting group 1 alone vote for Pack-inghouse Workers, that Union will be certified for such unit. The Re-gional Director is instructed to issue a certification of representativesconsistent herewith to the bargaining agent or agents selected for suchunit or units, which the Board, under the circumstances, find to be:appropriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act.[Text of Direction of Elections omitted from publication in thisvolume.]n The parties agree that this employee is not a supervisor,and we so find.n The parties agree that this employee is a supervisor,and we so find.W. TODDDOFFLEMYER,LEwIsL.DOFFLEMYER,AND ROBERT T. DOFFLE-MYER,INDIVIDUALLYAND AS CO-PARTNERSD/B/ADOFFLEMYER BROS.andFLOSSIEM. BATY.Case No. 2O-CA-650.November 5, 1952Decision and OrderOn April 8, 1952, Trial Examiner William E. Spencer issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices, and recommending that it cease and desist therefrom and-take certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondent filedexceptions to the Intermediate Report, and a supporting brief.The Board 1 has reviewed the rulings made by the Trial Examiner-at the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the In-termediate Report, the Respondent's exceptions and brief, and the en-"Pursuant to the provisions of Section3 (b) of the Act, the Boardhas delegated itsTowers in connectionwith thiscaseto a three-member panel [Chairman Herzog and:Members Stylesand Peterson].101 NLRB No 63. 206DECISIONSOF NATIONALLABOR RELATIONS BOARDtire record in the case, and hereby adopts the findings, conclusions,and recommendations of the Trial Examiner, with the followingmodifications and additions.1.We find, like the Trial Examiner, that the Respondents' packingshed employees are not exempt from the Act as agricultural laborers.In reaching this conclusion, the Trial Examiner relied, among otherfactors, upon the fact that the Respondents employ "a very substan-tial nucleus" of employees who work solely in the packing operations.The record shows that this nucleus normally comprises 80 percent ofthe employees engaged in the packing operations. In view of thisfact, and the other factors cited by the Trial Examiner, we find that,applying the criteria of the Wage and Hour Administrator, the pack-ing shed employees are not agricultural laborers.22.The Trial Examiner found that Flossie M. Baty had been dis-charged as a result of the concerted walkout, in which her son partici-pated, and which is fully described in the Intermediate Report.TheRespondent contends, in effect, that this concerted activity was notprotected by the Act, because the purpose of the walkout was to com-pel the Respondent to grant an increase which it could not lawfullygrant without the prior approval of the Wage Stabilization Board.Assuming,arguendo,that payment of the requested increase wouldhave required prior Wage Stabilization Board approval, we wouldstill find the walkout to be protected. It is clear that the normal andproper procedure during a period of wage stabilization is to negotiatean increase and then apply to the proper stabilization agency forapproval .3We have, accordingly, held that concerted activity to com-pel an employer to negotiate a wage increase is protected by the Act,'so long as no demand is made that the agreement be effectuated pend-ing action by the stabilization agencies."The record in the instant case does not show that the employees,in demanding an increase, contemplated that the Respondent wouldgrant their demand without complying with established stabiliza-tion procedures.We find, therefore, that the purpose of the walkoutwas not to compel a violation of the law, and that the walkout consti-tuted protected concerted activity.As we find that Baty was dis-charged because of her son's participation in the walkout, we find,ColoradoRiver Farms,99 NLRB 160, and cases cited therein.$ SeeWage Stabilization Board Release No. 112, issued September 21, 1951, whichstates, in part :...Nothing in the law prevents the parties from making any wage agreementthey desire, subject to Board approval, and from submitting their agreements to theBoard for approval . . the important question under wage stabilization is notwhat the parties may agree upon but what the Board will approve. . . . The Board,therefore, cannot, and will not undertake to prescribe the permissible limitationsbefore-hand within which the parties can or mustbargain.4Union-Buffalo Milk Company,58 NLRB 384;Rockwood Stove Works,63 NLRB 1297.The American News Company, Inc.,55 NLRB 1302. DOFFLEMYER BROS.207like the Trial Examiner, that her discharge violated Section 8 (a) (3)of the Act, and independently violated Section 8 (a) (1) of the Act aswell.OrderUpon the entire record in thecase,and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondents, W. Todd Doffie-myer, Lewis L. Doffiemyer, and Robert T. Doffiemyer, individually andas co-partners doing business as Doffiemyer Bros., their agents, per-sonal representatives, successors, and assigns, shall :1.Cease and desist from :(a)Discouraging membership in a labor organization of theiremployees by discharging or otherwise discriminating against any oftheir employees because of membership in a labor organization or otherconcerted activities.(b) In any like or related manner interfering with, restraining, orcoercing their employees in the exercise of their right to self-organiza-tion, to form or join labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage in con-certed activities for the purpose of collective bargaining or othermutual aid or protection, as guaranteed in Section 7 of the Act, or torefrain from any or all of such activities, except to the extent thatsuch right may be affected by an agreement requiring membership ina labor organization as a condition of employment, as authorized inSection 8 (a) (3) of the Act.2.Take the following affirmative action, which we find will effectu-ate the policies of the Act :(a)Upon request, offer Flossie M. Baty reinstatement to her formeror substantially equivalent position during the next packingseason,upon the same terms, conditions, and considerations normally extendedto their seasonal employees.(b)Make whole Flossie M. Baty for any loss of pay she may havesuffered by reason of the Respondents' discrimination against her.(c)Upon request, make available to the Board or its agents, forexamination and copying, all records necessary to analyze the amountsof back pay due and the right of reinstatement under the terms ofthese recommendations.(d) Post at their storage plant and packing shed, copies of the noticeattached hereto marked "Appendix A." 6Copies of said notice, to befurnished by the Regional Director for the Twentieth Region, San"In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order." 208DECISIONSOF NATIONALLABOR RELATIONS BOARDFrancisco, California, shall, after being duly signed by the Respond-ents' representative, be posted by the Respondents immediately uponreceipt thereof at their storage plant, and immediately upon resump-tion of operations at their packing shed, and maintained by them for aperiod of sixty (60) consecutive days thereafter in conspicuous places,including all places where notices to employees are customarily posted.Reasonable steps shall be taken by the Respondents to insure that saidnotices are not altered, defaced, or covered by any other material.(e)Notify the Regional Director for the TwentiethRegion, inwriting, within ten (10) days from the date of this Order, what stepsthe Respondents have taken to comply herewith.Appendix ANOTICE To ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT discourage the formation of or membership in anylabor organization of our employees by discharging or refusingto reinstate any of our employees or in any other manner dis-criminating in regard to their hire or tenure of employment, orany term or condition of their employment.WE WILL NOT in any like or related manner interfere with,restrain, or coerce our employees in the exercise of their rightto self-organization, to form, join, or assist any labor organiza-tion, to bargain collectively through representatives of theirown choosing, and to engage in concerted activities for the purposeof collective bargaining or other mutual aid or protection, or to.refrain from any or all such activities.WE WILL offer Flossie M. Baty reinstatement to her former orsubstantially equivalent position without prejudice to any senior-ity or other rights and privileges previously enjoyed, upon herapplication during the 1953 packing season, to the extent thather services are required under the usual considerations extendedto persons employed in packing shed operations during priorseasons, and make her whole for any loss of pay suffered as aresult of our discrimination against her.All our employees are free to form, join, or assist any labor organi-zation, and to engage in any self-organization and other concertedactivities for the purpose of collective bargaining or other mutual aidor protection, or to refrain from such activities except to the extent DOFFLEMYER BROS.209that such right is affected by an agreement made in conformity withthe proviso to Section8 (a) (3) of the Act.W. TODDDOFFLEMYER,LEwISL. DOFFLEMYER,and ROBERT T.DOFFLEMYER,individuallyand as co-partners d/b/a DOFFLEMYERBROS.,Employer.By -------------------------------------------(Representative)(Title)Dated --------------------This notice must remain posted for 60 days from the date hereof andmust not be altered, defaced, or covered by any other material.Intermediate Report and Recommended OrderSTATEMENT OF THE CASEThis proceeding, brought under Section 10 (b) of the National Labor RelationsAct asamended(61 Stat. 136), herein called the Act, was heard at Visalia, Cali-fornia, on March 17, 1952, pursuant to due notice to all parties.The complaint,dated February 4, 1952, issued by the General Counsel of the National LaborRelations Board and duly served on the Respondents, was based on a chargefiled by -FlossieM. Baty, an individual, and alleged in substance that theRespondents discharged Baty because of the concerted activities of her son inconjunction with other employees, thereby engaging in unfair labor practiceswithin the meaning of Section 8 (a) (1) and (3) and Section 2 (6) and (7) of theAct.The Respondents in their duly filed answer denied the jurisdiction of theBoard and the commission of the alleged unfair labor practices, and moved todismissthe complaint.Ruling was reserved on this motion, renewed at thehearing, and it is denied in accordance with the findings below.All partieswere represented at the hearing, were afforded full opportunity to be heard, toexamineand cross-examine witnesses, to introduce evidence bearing on theissues,to argue the issues orally upon the record, and to file briefs and proposedfindings.Oral argument and the filing of briefs and/or proposed findings werewaived.Upon theentirerecord in the case and from my observation of the witnesses, Imake the following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTSWilliam Todd Dofilemyer, Lewis L. Dofflemyer, and Robert T. Doffiemyer,copartners doing business as Dofflemyer Bros., are engaged in the business ofpacking and shipping grapes, and for that purpose maintain a packing shed andstorage plant near Exeter, California.During the fiscal year ending September30, 1951, Respondents packed and sold grapes valued in excess of $200,000, ofwhich amount, by value, in excess of $40,000 was sold and shipped from theirplace of business to purchasers located outside the State of California.Allgrapes packed and shipped by Respondents are grown on a ranch owned byLewis L. and Robert T. Dofflemyer and operated by a partnership under thename of T. F. Dofflemyer & Sons, or on property owned and operated individuallyby one or more of the copartners.The ranch operated by T. F. Dofflemyer & Sons 210DECISIONSOF NATIONALLABOR RELATIONS BOARDconsists of approximately 80 acres, and immediately adjoins the land on whichthe packing shed and storage plant are located.Lewis L. Doffiemyer individ-ually owns and operates a ranch on which he raises oranges and these arepacked and shipped by the Respondents. The Respondents pack and ship noproducts except those grown on land owned and operated by the copartnersindividually or in partnership.It is the Respondents' contention, ably supported in a memorandum filed atthe hearing, that the employees involved in this proceeding are agriculturallaborers and therefore exempt from the provisions of the Act.Admittedly, theywere engaged in the packing and shipping of grapes which partakes of thenature of an industrial operation, but the Respondents argue that inasmuch asthey pack and ship only products from their own farms, the packing and shippingoperations are incidental to and in conjunction with the agricultural enterprise,and therefore distinguishable from enterprises which pack and ship produce forothers as a separate commercial venture.N. L.. R. B. v. Campbell,159 F. 2d 184,187 (C. A. 5).The Board normally asserted jurisdiction over packing shed operations similarto Respondents' prior to July 1946 when a rider to the Board's appropriationrequired the Board to define "agriculture" as defined in Section 3 (f) of theFair Labor Standards Act, a rider which has been included in the Board'sappropriations since that date.Pursuant to this rider the Board, while con-tinuing to assert jurisdiction over packing shed workers engaged in packingproduce not grown by their own employer, or where the processing materiallychanged the product to enhance its market value, ceased by 1948 to assert juris-diction over packing shed workers where neither of these factors was present.Robert Fig Company,88 NLRB 1150;Di Giorgio Fruit Corporation,80 NLRB 85-3;Salinas Valley Vegetable Exchange,82 NLRB 96;Burnett cE Burnett,82 NLRB720.Under these decisions, I think the Board would decline to assert jurisdictionin the case at bar because the packing shed workers here involved were engagedin packing produce grown by the copartners, their employer, individually or inpartnership, and while the grading and preparation of the grapes for shippingundoubtedly enhanced the market value of the product and, in fact, was necessaryto make it marketable, these processes did not materially change the nature ofthe product as would, for instance, a canning operation.However, in a morerecent decision in theImperial Garden Growerscase, decided October 18, 1950(91 NLRB 1036-1038), the Board reconsidered and reevaluated its position, andguided by the interpretation of Section 3 (f) of the Fair Labor Standards Actby the Wage and Hour Division of the Department of Labor, established newcriteria for determining its jurisdiction in this category of cases.The prevailingcriteria is best stated by the Wage and Hour Administrator's own interpretationof Section 3 (f) :... Factors to be considered include, among others, the size of the ordinaryfarming operations, the investment in the enterprise as compared to that inthe farm operations, the amount of time spent by the farmer and his em-ployees in each of the activities, the extent to which the operations inquestion are performed by ordinary farm employees, the degree of industrial-ization involved, the degree of separation established by the employer betweenthe two types of business operations, and the type of product resulting fromthe operation of the enterprise . . . it is usual in many such operations tohire separate work forces for the packing operation, rather than to use theordinary farm laborers, and to pay such workers in accordance with scalesestablished for packing operations in commercial packing houses, rather DOFFLEMYER BROS.211than at farm labor rates.Where theseand otherfactors indicate that thepacking is performed as a distinct and separate enterprise rather than as asubordinate and established part of the employer's ownfarming operations,the Department of Labor would not consider the activity to be one definedas "agriculture" by Section 3 (f) of the Fair Labor Standards Act'With the application of these criteria to the case at bar I am convinced andfindthat the packing shed operations of the Respondents herein, as was the caseof the employer inImperial Garden Growers(cited in text,supra),are notmerely incidentalto or in conjunction with the Respondents' farming operations,and that their packing shed employees are not "agricultural laborers" but"employees" within themeaningof the Act.The Respondents'enterprise, both agricultural and industrial, is substantial.The 80-acre ranch owned by the partners individually and operated by a partner-shipis valued at $1,000 an acre.The Respondents' packing shed though pur-chased in 1915 for $2,500 now has an appraised value of considerably more thanthat figure.Their storage plant, operated in conjunction with the packing shed,was constructed at a cost of from $80,000 to $100,000. The combined value ofthe equipment of packing shed and storage plant is approximately $8,000.Dur-ing the packing season which normally begins in August and ends late inNovember, with a lull in September, Respondents employ as many as 50 to 60personsin their packing shed operations.2Some farm labor is used in the packing and shipping operations, but it is clearfrom records submitted by the Respondents and from the testimony of theirbookkeeper, Alice B. Dofflemyer, and their packing shed manager, Robert ToddDofflemyer, that there is a very substantial nucleus of employees who are em-ployed by the Respondents only during the packing season and who do no workon the various farms owned by the partners. It appears that with rare excep-tions, farm labor is used in the packing operations only to supplement the workof regular packing shed employees when and as needed and there is no patternof regularity in this use of farm labor. In short,it is "usual" in Respondents'operations to "hire separate work forces for thepackingoperations, rather thanto usethe ordinary farm laborers."Concerning the skills applied in the packingoperations,William Todd Doffiemyer testified, "the packer has to be very good.She hasto have quite a lot of qualifications.... 'The prevailing wage scalefor packing shed workers is 5 cents an hour higher than the scale for agricul-tural workers and the pay periods fall on different days of the week.The degree of separation of Respondents' packing shed from their farmingoperations is further emphasized by the fact that the two classifications of em-ployees are carried on separate payrolls and have separate and distinctsupervision.From the foregoing it appears that the prevailing criteria for the assertionof the Board's jurisdiction are satisfied in all essential respects.II.THELABOR ORGANIZATION INVOLVEDOn October 29, 1951, eight of Respondents' packing shed employees acting inconcert for the purpose of obtaining a wage increase, constituted themselves alabor organization within the meaning of Section 2 (5) of the Act.I Labor RelationsReporter (Wages and Hours Section)Vol. 25,No. 3, November 14,1949.See also,Imperial GardenGrowers,91NLRB 1037.2 These figures are drawn from Respondents' payroll records for the closing weeks ofthe 1951 packing season.242305--53-15 212DECISIONSOF NATIONAL LABOR RELATIONS BOARDIII.THE UNFAIR LABOR PRACTICESOn October 29, 1951, about 2 weeks before the end of Respondents' packingseason, some8 of the approximately 21 male packing shed employees, at ameetingaway from the plant which occurred during the noon hour, agreed todemand awage increase and to "walk out" if they did not receive it.Whenthe men returned to the plant at the close of the lunch hour, their spokesman,Howard Brown, conferred with Foreman Warren Ivan Brown, Jr., and Robert T.Dofflemyer, one of the respondent partnersand managerof the packing operations.EmployeeBrown demanded an increaseof 10 cents an hour for male employeesthen receiving $1 an hour,and an increaseof 5 cents an hour over the $1.15 hehimselfwas then receiving.Dofflemyer expressed doubt that the increase couldbe grantedwithout violating Government regulations,and asked employee Brownto delay furtheractionuntil his father, William Todd Dofflemyer, had completeda call to Los Angeles for the purpose of finding out "what exactly wecould do,under the law."William Todd Dofflemyer testified that he completed the call toLos Angeles at his house, was informed by a Mr. Coleman, associated with theAgricultural Producers Labor Committee, that Government wage regulationsrestricted an increase to 10 percent of wages paid during the prior year, and thatemployee Brown's demandwas in excess of this amount except as to himself,and that he transmitted this information to employee Brown' Brown refusedto compromise on the wage issue and on refusal of his demand, he and the Tothermaleemployees in the group left the plant. It does not appear that theythereafter returned to the plant for the purpose of seeking reinstatement, andthe Respondent did not recall them. Among those who participated in thedemand for a wage increase, and the walkout which followed on the refusal ofthe demand, was Bill Wade Baty, son of Flossie M. Baty, also employed in thepacking house. It is alleged that on the day following the walkout Mrs. Batywas discharged because her son had participated in the wagedemand andwalkout.Mrs. Baty, who suffered from high blood pressure, testified that the excitementin the plant attending the walkout affected her to a degree that she realized thatshe would have to visit her doctor on the following day and therefore would notbe able to work. She testified that she informed her forelady, Jennie C. Cate,that she would have to visit her doctor on the followingday andtherefore wouldnot be able to work, and that Mrs. Cate said, "All right, but you will be back?"to which she responded, "Yes." It was her further and undisputed testimonythat on a prior occasion during this same packing season she had taken 2 daysoff for the purpose of receiving medical treatment after receiving Forelady Cate's-permission.4On the following day, accompanied by her son, Baty stopped at the packingshed on her way to see her doctor, and asked Cate if the pay checks were ready,this being Tuesday, the regular weekly payday.Cate informedher thatDofflemyer apparently had the checksand she and her son should return laterin the day.During these conversations,accordingto Baty, Cate said. "Youwill be back tomorrow, won't you?" and when Baty replied, "Yes," added, "Well,I hopeso.I amvery short of packers."After Mrs. Baty had visited her doctor, she and her son returned to the plant,and when William Todd Dofflemyer came in, Bill Baty asked him if the checkswere ready.Dofflemyer replied that Foreman Brown would give him his8No evidence of probative value was offered to show that the wage demand was actuallyin excess of an amount permissible under Government regulations.4 Cate did notrecall this incident. DOFFLEMYER BROS.213check, and Forelady Cate would give his mother hers.Mrs. Baty went intothe packing shed and asked Forelady Cate to get her check for her. Cate wentinto Doffiemyer's office and after being there about 5 minutes, handed Baty hercheck and, according to Baty, said, "This is all." Baty, thinking she had refer-ence to the check, remarked that the check did not cover her wages for theprevious day, a Monday, which customarily would have been held back until thefollowing week.Cate replied, "I did not mean that. They won't let me use youany more."When Baty asked why, Cate replied, "On account of Bill, your son,walking out with the other boys.Mr. Dofflemyer is terribly upset over it . . .I wish these silly boys hadn't have done that. You know, they cannot ever workfor him again, or you, either." It was Baty's further testimony that Cate in-structed her not to return to the plant for her final check but to call at Cate'shouse for it, and that at her, Baty's, suggestion the check was sent to her throughone of her neighbors.This testimony, if believed, establishes beyond doubt that Baty was discharged,and that she was discharged, as alleged in the complaint, because of her son'sconcerted action with other male employees in the wage demand and walkout.The Respondents contend, however, that Baty was not discharged but quit, andCate and William Todd Dofflemyer testified in support of Respondent's position.Dofflemyer testified that no one was discharged during the 1951 packingseason, and that when a discharge occurred it was the policy and practice of theCompany to pay the discharged employee in full for his or her services at thetime the discharge occurred.He denied that he had any conversation with Cateregarding Baty's employment, and testified that on the afternoon of October 29,the date of the walkout, Reip, Cate's assistant forelady, informed him that Batyhad said she would "try and stick it out until 5 o'clock" that day, and when heinquired if that meant Baty was going to quit, Reip said, "I think that is whatshe means, that she is going to quit."Thereupon, according to Dofflemyer, uponidentifying Baty whom he did not know personally as a packer whose work hadbeen signally unsatisfactory,' he informed Reip, "I guess we won't cry about that,if she is going to quit, that is all right."Relp was ill at the time of the hearingand the Respondent did not seek to present her testimony by deposition orotherwise.Forelady Cate testified that on October 29 Baty said a number of times thatshe was going to quit but that she, Cate, encouraged her to continue at her work,and that on the following day when Baty received her check, Baty said, "Oh,Jennie, I forgot to tell you.The doctor said that my blood pressure was toohigh, and I could not work any more." She testified that packers turned in theclippers furnished them by the Respondent only when they quit or at the end ofthe packing season, and that Baty turned hers in to Assistant Forelady Reip onOctober 29.She further testified, however, that some of the packers left theirclippers at the plant and "mostly clippers are there in the stalls when they goto work the next morning," and that on occasion packers left their clippers withher at the close of the day's work. Baty denied that she left her clippers withRelp on this occasion, admitted that she left them with Cate, and testified thatshe did so because she had intended to return to work on the following day afterher visit to the doctor.Actually, she received an injection for her high bloodpressure on her visit to the doctor, and testified that this normally incapacitatedher for work during the balance of the day. Cate denied that she had any con-5 Each packer is identified by number.Baty's number was 14.The Respondent pre-sented evidence showing that the work of packer 14 was defective,but inasmuch asRespondent contends that Baty was not discharged but quit, this evidencehas little ifany bearingon theseverance of her employment. 214DECISIONSOF NATIONALLABOR RELATIONS BOARDversation with William Todd Dofflemyer on theoccasionwhen Baty picked upher check, or that on any occasion she inquired of Baty ifshe wouldreturn towork following her visit to the doctor. She admittedon cross-examination,however, that when Baty informed that she would have to absentherself fromwork in order to visit her doctor, she also informed Cate that she would be back,and that Cate replied, "Well, that will be fine."Concerning the state of her rec-ollection, Cate testified on cross-examination :Q.Well, what is your best recollection on the last day that she [Batt']worked? Did she last work on the day that the men walked out?A. I cannot think clearly on that. I just do not remember.Q. October of last year has been some time ago, has it not?A. Yes.Q. And things do slip your memory, do they not?A. Yes.She admitted that in a statement she gave to a field examiner of the Board'sRegional Office on the termination of Baty's employment, she made no mentionof Baty's having said that she was going to quit. She denied having any con-versation with Baty when the latter received her check, as to the manner inwhich Baty was to receive her wages for the last day worked, but admittedthat she actually sent Baty's final check to her through a neighbor.It is not easy, of course, to determine such a delicate matter of credibility asis presented when two elderly ladies of equally refined appearance flatly con-tradict each other and this is particularly so when neither is a disinterested wit-ness.There was, however, on Cate's part an admittedly faulty recollection ofmatters occurring as recently as last October, and had Baty repeatedly statedon the last day that she worked that she was going to quit, as Cate testifiedshe did, it is difficult to see how such a matter should have escaped her attentionwhen, prior to the hearing, she gave a statement to the Board's field examiner.Baty's denial of these statements involving her quitting was unequivocal andconvincing.Be that as it may, and assuming without finding that at varioustimes during the last day that she worked Baty made statements to the effectthat she was quitting, or intended to quit, it is clear from Cate's testimony thatsuch statements were not regarded by Cate as an actual quitting, because, asCate admitted on cross-examination, when Baty informed her that she wouldabsent herself from work in order to visit her doctor, she stated that she wouldreturn to work following her visit to the doctor, and Cate replied, "That will befine."This shows a clear intention on Baty's partnotto quit but to resumework after her visit to the doctor and is inconsistent with the theory apparentlyadvanced by Respondent's counsel through Cate's testimony that Baty left herclipperswith Reip because she was quitting her employment. Doffiemyer'stestimony that he was informed by Reip at 4 o'clock on the afternoon of October29 that Baty had said that she would "try and stick it out until 5 o'clock," beinghearsay, is without probative weight but in any event might very well have hadreference to physical discomfort arising from Baty's high blood pressure andtherefore is by no means indicative of an actual quitting. Finally, in order tocredit Cate's testimony that when Baty received her check at the plant onOctober 30 she informed Cate that her physical condition was such that shecould not work any more, it is necessary not only to discredit Baty's firm testi-mony to the contrary but to attribute to her a cunningness of design which she didnot appear to me to possess. Of course it is conceivable that she may have quitand then on second thought wished that she hadn't, but it would seem logical DOFFLEMYER BROS.215under suchcircumstancesthat she would havereturnedto theplant,where fol-lowing the walkout there must have beenan urgentneed for help,and asked forher job back.On consideration of the entire testimony I am convinced that Batydid not quitbut was discharged.Cate, as forelady, had the authority to dischargethe womenpackers working under her supervision, and whether or not she actually con-ferred with Dofflemyer on the matter (contrary to her testimony and Dofflemyer's,I find that she did), I credit Baty's testimony that Cate informed her on theoccasion of her discharge that Dofflemyer was "terribly upset" over the walkoutof male employees, and that she would not be permitted to work any more inthe plant because of her son's participation in the wage dispute. I further findthat that was the actualcause of herdischarge.In reaching this conclusion Ihave not ignored Dofflemyer's testimony that on dischargean employee waspaid in full whereas Batywas not.In view of Dofflemyer's testimony that therewere no discharges during the 1951 season and his failure to refer specificallyto the application of such a policy, I am not convinced that thiswas Respondent'sinvariable practice, followedin all cases regardlessof thetiming and place ofdischarge and the circumstancesunderwhichitwas effectuated.No question has been raised that the concerted action ofthe men in seekinga wageincreaseand in withholding their serviceswhentheirdemands wererefused, constituted concerted activities withinthe meaningof the Act, and thatpunitiveaction againstany employeebecauseof such concerted activity wouldbe violative of the Act, Respondent's sole defenses assertedat the hearing beingthat the Board lacked jurisdiction and that Baty was not discharged but quit.I find that the concerted activityof the male employees in seeking a wage in-crease and in withholding theirservicesin order to obtainitwas concertedactivity within the meaning of the Act, and that the discriminatoryaction di-rected against Baty because ofher son'sparticipation in the concerted activitieswas of the same order of legal significance as if directed against the son. Insimilarsituations the Board has held that by their concerted activitiesin seek-ing to improve their working conditions, the employees thus engaged constitutethemselves a labor organization withinthe meaningof the Act, and that anemployer's punitive action against an employee because of these activities con-stitutes discrimination within themeaningof Section 8 (a) (3) of the Act as wellas interference, restraint, and coercion within the meaning of Section 8 (a) (1)of the Act, but that in any event the remedy under a violation of either sectionof the Act is the same.The Ohio Oil Company,92 NLRB 1597;Duro TestCorporation,81 NLRB 976;Gullett Gin Company v. N. L. R. B.,179 F. 2d 499.It is accordingly found that by their discharge of Flossie M. Baty, the Respond-ents violated Section 8 (a) (1) and (3) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents, set forth in section III, above, occurringin connection with the operations of the Respondents, set forth in section I,above, have a close, intimate, and substantial relation to trade, traffic, and com-merce among the several States, and tend to lead to labor disputes burdeningand obstructing commerce and the free flow of commerce.V.THE REMEDYHaving found that the Respondents have engaged in unfair labor practiceswithin the meaning of Section 8 (a) (1) and(3) of theAct, Ishall recommend 216DECISIONS OF NATIONALLABORRELATIONS BOARDthat they cease and desist therefrom and take certain affirmative action whichwill effectuate the policies of the Act.Having found that the Respondents discharged Flossie M. Baty because ofthe concerted activities of her son. Bill Baty, it will be recommended that therespondents make whole Flossie M. Baty for any loss of pay she may have suf-fered as a result of the discrimination against her, by payment to her of a sumof money equal to the amount she would have earned as wages between October30, 1951, to the close of the 1951 packing season, less her net earnings duringthat period.Crossett Lumber Company,8 NLRB 440. Loss of pay shall becomputed in accordance with the formula enunciated by the Board in F. W.Wool-worthCo., 90 NLRB 289. It will also be recommended that the Respondentsmake available to the Board, upon request, payroll and other records to facilitatethe checking of the amount of back pay due.F.W. Woolworth Co., supra.Itwill further be recommended that upon her application during the 1952 packingseason, the Respondents offer Flossie M. Baty reinstatement to the position sheheld on the date of her discriminatory discharge, if and when her services arerequired, according to its normal policy of reinstating its experienced packingshed workers during periods of seasonal employmentI am not convinced on the basis of the record herein that the discharge ofFlossie M. Baty is related to other unfair labor practices proscribed by the Actto a degree that a danger of their commission in the future is reasonably to beinferred from the course of the Respondents' conduct in the past, and thereforewill recommend that the Respondents be ordered to cease and desist only fromthe unfair labor practices found herein to have been committed.Upon the basis of the foregoing findings of fact and upon the entire record inthe case, the undersigned makes the following :CONCLUSIONS OF LAw1.Employees of the Respondents by acting concertedly for purposes of col-lective bargaining and other mutual aid and protection, were constituted alabor organization within the meaning ofSection 2(5) of the Act.2.By discriminating in regard to the hire and tenure of employmentof Flos-sie M. Baty, because her son engaged in concerted activities with and on behalfof other employees for the purpose of collective bargainingand other mutualaid andprotection, the Respondents interfered with, coerced,and restrainedtheir employees in the exercise of rights guaranteed in Section 7 of the Act, andthe Respondents have thereby engaged in and are engaging in unfair labor prac-ticeswithin themeaning ofSection 8 (a) (1) of the Act.3.By engagingin such discrimination, thereby discouraging formation of andmembership in labor organizations, the Respondents have engagedin and areengaging in unfair labor practices within the meaning of Section8 (a) (3) ofthe Act.4.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.[Recommendations omitted from publication in this volume.]8 Evidence was offered to show that Baty's work was more than averagely poor butTodd Dof lemyer admitted that she would not have been discharged on thataccount.It isnot suggested herein that the quality of her work not be taken intoaccount in the matterof her reinstatement, but only that she be offered reinstatement upon the sameconsidera-tions as would be extended to any other employee of equal proficiencypreviously in theRespondents'employ.